DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Accordingly, claims 1-9 are pending in this application. Claims 1 and 5 are currently amended; claims 2-4 and 6-9 are previously presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “approximate” in line 7 and “approximated” in the last line. These limitations are unclear because the term “approximate” is a relative terminology (terms of degree), however, the specification fails to provide some standard for measuring that degree. Claim 5 recites similar limitations and is rejected for the same reason. Claims 2-4 and 8-9 inherit the same deficiency as claim 1 by reason of dependence. Claims 6-7 inherit the same deficiency as claim 5 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-4 and 8-9 recite an apparatus and, therefore, is a machine. Claims 5-7 recite a series of steps and, therefore, is a process. 
Under the Alice Framework Step 2A prong 1, claim 1 recites “generate first synthetic data with a ratio of a frequency distribution of each attribute being approximate to the ratio of the frequency distribution of that attribute in the target data for which synthetic data is to be generated”, and “format the first synthetic data using a matrix given by Cholesky decomposition of a variance-covariance matrix of the target data or a scaling matrix given by singular value decomposition of the variance-covariance matrix of the target data such that a mean vector and a correlation matrix of the first synthetic data agree with a mean vector and a correlation matrix of the target data and that a minimum and a maximum of the first synthetic data are present in ranges of a minimum and a maximum of the target data”.
The above limitations of generating a first synthetic data from input data through mathematical correlations then performing linear algebra, i.e. Cholesky decomposition or singular value decomposition on the first synthetic data to generate/format the synthetic data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, claim 1 includes the following additional elements: which generates a synthetic data as a substitute for original data containing personal information for securing personal information, processing circuitry configured to: receive target data as input data, output the first synthetic data after formatting as synthetic data which is a substitute for the target data, and display a visualization of the synthetic data such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated. However, the additional element of processing circuitry is recited at a high-level of generality (i.e., as a generic computer component executing math operations on input data) such that it amounts to no more than mere instructions using a generic computer. The additional elements of receive target data as input data, output the first synthetic data after formatting as synthetic data which is a substitute for the target data, and display a visualization of the synthetic data are recited at a high level of generality (i.e. receiving the input to the math, outputting then displaying the result of the math) and are at most merely adding insignificant extra-solution activity. Furthermore, the element of such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated is merely describing a representation of the synthetic data when visualized and is a natural consequence and a direct a result of the mathematical concepts, and there is nothing in the additional elements causing these results to happen. The additional element of which generates a synthetic data as a substitute for original data containing personal information for securing personal information is recited in the preamble and is not given patentable weight. Furthermore, even if this limitation is given patentable weight, the additional element is merely reciting intended use. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processing circuitry is recited at a high-level of generality (i.e., as a generic computer component executing math operations on input data) such that it amounts to no more than mere instructions using a generic computer. The additional elements of receive target data as input data, output the first synthetic data after formatting as synthetic data which is a substitute for the target data, and display a visualization of the synthetic data are recited at a high level of generality (i.e. receiving the input to the math, outputting then displaying the result of the math) and are at most merely adding insignificant extra-solution activity. Furthermore, the element of such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated is merely describing a representation of the synthetic data when visualized and is a natural consequence and a direct  result of the mathematical concepts, and there is nothing in the additional elements causing these results to happen. The additional element of which generates a synthetic data as a substitute for original data containing personal information for securing personal information is recited in the preamble and is not given patentable weight. Furthermore, even if this limitation is given patentable weight, the additional element is merely reciting intended use. Further, the insignificant extra-solution activity of receiving an input data, outputting data, and displaying a visualization of the output data are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which shows receiving the input for a mathematical operation and outputting the result of executing the arithmetic operation. See also Patterson et al. Chapter 1 and Fig. 1.5 which discloses the classic components of a computer which includes output devices such as a display for displaying or conveying the result of a computation to a user. Additionally, see also MPEP 2106.05(d).II which states that the courts have recognized the computer function of “receiving data” and “transmitting or outputting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 2-4, and 8-9 recite further steps for performing linear algebra operations to obtain the synthetic data output and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-4 do not include additional elements that require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea. 
Under step 2A prong 2, Claims 8 and 9 recites the following additional elements: a non-transitory computer readable medium, a program, and a computer. However, the additional elements of “a non-transitory computer readable medium”, “a program” and “a computer” are recited at a high-level of generality (i.e., as a generic computer component storing a program and a generic computer component executing the program to perform the math operations on the input data) such that they amount to no more than mere instructions using a generic computer. Accordingly, the claims are not integrated into a practical application.
Under the Alice Framework step 2B, claims 8-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer readable medium”, “a program” and “a computer” are recited at a high-level of generality (i.e., as a generic computer component storing a program and a generic computer component executing the program to perform the math operations on the input data) such that they amount to no more than mere instructions using a generic computer. Accordingly, the claims do not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 5 recites “a random number generating step in which […] generates first synthetic data with a ratio of a frequency distribution of each attribute being approximate to the ratio of the frequency distribution of that attribute in the target data for which synthetic data is to be generated”, and “a data formatting step in which […] formats the first synthetic data using a matrix given by Cholesky decomposition of a variance-covariance matrix of the target data or a scaling matrix given by singular value decomposition of the variance-covariance matrix of the target data such that a mean vector and a correlation matrix of the first synthetic data agree with a mean vector and a correlation matrix of the target data and that a minimum and a maximum of the first synthetic data are present in ranges of a minimum and a maximum of the target data”.
	The above limitations of generating a first synthetic data from input data through mathematical correlations then performing linear algebra, i.e. Cholesky decomposition or singular value decomposition on the first synthetic data to generate/format the synthetic data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Under the Alice Framework step 2A prong 2, claim 5 includes the following additional elements: a synthetic data generation apparatus, a processing circuitry, which generates a synthetic data as a substitute for original data containing personal information for securing personal information, receiving target data as input data, outputs the first synthetic data after formatting as synthetic data which is a substitute for the target data, and displaying a visualization of the synthetic data such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated. However, the additional elements of “a synthetic data generation apparatus”, and “a processing circuitry” are recited at a high-level of generality (i.e., as a generic computer and a generic computer component executing math operations on an input data) such that they amount to no more than mere instructions using a generic computer. The additional elements of receiving target data as input data, outputs the first synthetic data after formatting as synthetic data which is a substitute for the target data, and displaying a visualization of the synthetic data are recited at a high level of generality (i.e. receiving the input to the math, outputting then displaying the result of the math) and are at most merely adding insignificant extra-solution activity. Furthermore, the element of such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated is merely describing a representation of the synthetic data when visualized and is a natural consequence and a direct result of the mathematical concepts, and there is nothing in the additional elements causing these results to happen. The additional element of which generates a synthetic data as a substitute for original data containing personal information for securing personal information is recited in the preamble and is not given patentable weight. Furthermore, even if this limitation is given patentable weight, the additional element is merely reciting intended use. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a synthetic data generation apparatus”, and “a processing circuitry” are recited at a high-level of generality (i.e., as a generic computer and a generic computer component executing math operations on an input data) such that they amount to no more than mere instructions using a generic computer. The additional elements of receiving target data as input data, outputs the first synthetic data after formatting as synthetic data which is a substitute for the target data, and displaying a visualization of the synthetic data are recited at a high level of generality (i.e. receiving the input to the math, outputting then displaying the result of the math) and are at most merely adding insignificant extra-solution activity. Furthermore, the element of such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated is merely describing a representation of the synthetic data when visualized and is a natural consequence and a direct result of the mathematical concepts, and there is nothing in the additional elements causing these results to happen. The additional element of which generates a synthetic data as a substitute for original data containing personal information for securing personal information is recited in the preamble and is not given patentable weight. Furthermore, even if this limitation is given patentable weight, the additional element is merely reciting intended use. Further, the insignificant extra-solution activity of receiving an input data, outputting data, and displaying a visualization of the output data are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which shows receiving the input for a mathematical operation and outputting the result of executing the arithmetic operation. See also Patterson et al. Chapter 1 and Fig. 1.5 which discloses the classic components of a computer which includes output devices such as a display for displaying or conveying the result of a computation to a user. Additionally, see also MPEP 2106.05(d).II which states that the courts have recognized the computer function of “receiving data” and “transmitting or outputting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 6-7 recite further steps for performing linear algebra operations to obtain the synthetic data output and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 6-7 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Response to Arguments
Applicant's arguments filed 06/21/2022, see remarks pages 1-3, with respect to the 35 U.S.C. 101 rejection of claims 1-9 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-9, applicant added the features of “display a visualization of the synthetic data such that the mean vector and the correlation matrix of the target data are maintained in the visualization while a frequency distribution of attributes in the target data are approximated”. Applicant argued that (1) the amended claims are patent-eligible because the amended claim reflects or links the abstract idea to a particular technological environment of privacy protection for securing personal information, and therefore, sufficiently limits the use of the mathematical concepts to the practical application of privacy protection for securing personal information, and (2) represents an integration of any abstract idea into a practical application because attributes of the significance of the original data can be maintained on a visual display of the synthetic data because the claimed features generate the synthetic data without a large discrepancy from the original data.
Examiner respectfully disagrees. In response to the first argument, the element of “which generates a synthetic data as a substitute for original data containing personal information for securing personal information” is recited in the preamble and is not given patentable weight. Furthermore, even if this limitation is given patentable weight, the additional element is merely reciting intended use. In response to the second argument, the additional element of “displaying a visualization of the synthetic data” is merely adding insignificant extra-solution activity. Furthermore, reciting that the mean vector and the correlation matrix of the target data are maintained when visualizing the synthetic data while a frequency distribution of attributes in the target data are approximated is merely describing a representation of the synthetic data when visualized and is a natural consequence and a direct result of the math performed to generate the synthetic data. There is nothing in the additional elements and in the technology causing these results to happen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182